DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 1/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Nos US 10,149,369, US 10,477,656 and US 10,849,211 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of a control device configured to receive wireless signals from a second device, the control device comprising: a wireless communication circuit configured to receive a plurality of consecutive wireless signals from the second device, the wireless signals each including a unique identifier of the second control device; and a control circuit configured to: determine a respective signal strength of each of the consecutive wireless signals received by the control device from the second device; analyze the respective signal strengths of each of the consecutive wireless signals to determine whether the signal strengths of the consecutive wireless signals are increasing with respect to time or not; and based on the determination that the signal strengths of the consecutive wireless signals are increasing with respect to time, store the unique identifier of the second device in memory to associate the control device and the second device, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-10 are also allowed as being dependent on claim 1.  
In regards to claim 11, the prior art does not disclose of a method for associating a first control device with a second control device in a load control system, the method comprising: receiving, at the first control device, a plurality of consecutive wireless signals from the second control device, the wireless signals each including a unique identifier of the second control device; determining, by the first control device, a respective signal strength of each of the consecutive wireless signals received by the first control device from the second control device; analyzing, by the first control device, the respective signal strengths of each of the consecutive wireless signals to determine whether the signal strengths of the consecutive wireless signals are increasing with respect to time or not; and based on the determination that the signal strengths of the consecutive wireless signals 4DOCKET NO.: 13-22430-P2 CT3 Application No.: 17/101,548 are increasing with respect to time, storing, by the first control device, the unique identifier of the first control device in memory to associate the first control device with the second control device, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 12-20 are also allowed as being dependent on claim 11.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844